Citation Nr: AXXXXXXXX
Decision Date: 05/28/21	Archive Date: 05/28/21

DOCKET NO. 200716-85575
DATE: May 28, 2021

ORDER

Entitlement to a disability rating for surgical scars (claimed as scars) in excess of 20 percent from March 11, 2020, is dismissed.

FINDING OF FACT

On March 2021, prior to the promulgation of a decision in the appeal, the Veteran expressly withdrew his claim on appeal.

CONCLUSION OF LAW

The criteria for dismissal of entitlement to a disability rating for surgical scars (claimed as scars) in excess of 20 percent from March 11, 2020, have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.205, § 19.55.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from April 1986 to April 1989. 

The rating decision on appeal was issued in May 2020 and constitutes an initial decision; therefore, the modernized review system, also known as the Appeals Modernization Act (AMA), applies.

By way of history, the Veteran was granted service connection for his scars at a noncompensable rating, effective December 31, 2015, by an April 2020 rating decision. The Veteran filed a VA Form 20-0995, Decision Review Request: Supplemental Claim, and requested review of the April 2020 rating decision. A May 2020 rating decision then granted an increase of 20 percent rating for the Veteran's surgical scars, with an effective date of March 11, 2020, creating staged ratings. 

In July 2020, the Veteran submitted a VA Form 10182, Decision Review Request: Board Appeal (Notice of Disagreement), within which he selected the Hearing review option, listing the May 2020 rating decision. Then, in a March 2021 correspondence, the Veteran, through his representative, withdrew his July 2020 VA Form 10182 for the May 2020 rating decision. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.205. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.205.

(Continued on the next page)

 

As the Veteran has withdrawn this appeal under AMA through his March 2021 correspondence, the Board does not have jurisdiction to review the appeal and it is dismissed.

 

 

Tiffany Dawson

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	N. Yeh, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.